Opinion filed March 6, 2014




                                      In The


        Eleventh Court of Appeals
                                ________________

                 Nos. 11-14-00039-CR & 11-14-00040-CR
                                ________________

                RAUL ROBERTO CARBAJAL, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 385th District Court
                              Midland County, Texas
                  Trial Court Cause Nos. CR40876 & CR41917


                     MEMORANDUM OPINION
      Raul Roberto Carbajal filed a pro se notice of appeal in these cases. When
the appeals were filed, this court noted that the trial court had certified that these
cases are plea-bargain cases and that Carbajal has no right of appeal. See TEX. R.
APP. P. 25.2(a)(2), (d). We issued a letter requesting that Carbajal show grounds to
continue the appeals. Carbajal has not responded. We dismiss the appeals.
      The clerk’s records indicate that Carbajal was charged with organized retail
theft and failure to appear; that he entered into a plea bargain agreement with the
State in each case; that he pleaded guilty in each case; and that the trial court
assessed punishment pursuant to the terms of the plea bargain agreements at
confinement for five years. The clerk’s records and the trial court’s certifications
reflect also that Carbajal waived his right to appeal.      Thus, the trial court’s
certifications—reflecting that Carbajal has no right of appeal—are supported by
the record and are not defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.
App. 2005). Carbajal’s appeals are therefore prohibited by Rule 25.2, and we must
dismiss the appeals without further action. TEX. R. APP. P. 25.2(d); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, these appeals are dismissed.


                                                   PER CURIAM


March 6, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2